DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Publication 2014/0195833), hereinafter Wang in view of Lindsay (U.S. Publication 2009/0100280), hereinafter Lindsay.

Referring to claim 11, Wang teaches, as claimed, a computing system comprising: 

a root port controller (see Fig. 1, PCIe Root Complex 100) compliant with a Peripheral Component Interconnect Express (PCIe) protocol (see Fig. 1, PCIe Root Complex 100), the root port comprising a downstream port (see Fig. 1, 112, 114, or 120); 

a Thunderbolt (TBT) host controller (see Fig. 8, Thunderbolt 860) integrated into the computing system and local to the root port controller, the TBT host controller comprising a PCIe adapter (see Fig. 8, PCIe 834) coupled a downstream port (see Fig. 8, Port 848) of the root port controller by a Thunderbolt PHY Interface (Thunderbolt links may be used to support communication with various types of devices, such as PCIe devices, and display devices, see Paragraph 45) for a PCIe (TBT PIPE) link (see Fig. 2); 

a TBT device (see Fig. 8, (PCIe Dev.0) 860; a Port on top) comprising a PCIe upstream switch port (see Fig. 1, Switch), the PCIe upstream switch port comprising logic implemented at least partially in hardware, the logic to: 

transmit a first power management entry request (see Fig. 6, 600) to a downstream port (see Fig. 6, 602) of a root port controller (see Fig. 1, 100) compliant with a Peripheral Component Interconnect Express (PCIe) protocol (see Fig. 6, PCIe 601); 

receive a negative acknowledgement (preventing the link into enter a lower power state, see Paragraph 28) from the downstream port; initiate a timer (adapting the timeout value, see Paragraph 28); and 

after the expiration of the microseconds (timeout, see Paragraph 28), transmit a subsequent power management entry request to the downstream port (based on the traffic condition, see Paragraph 28).

Wang does not disclose expressly initiating a timer for at least 30 microseconds; and after the expiration of the 30 microseconds, transmit a subsequent power management entry.

Lindsay does disclose initiating a timer (see Fig. 2, Step 201) for at least 30 microseconds; and after the expiration (see Fig. 2, Step 205) of the 30 microseconds (L1 to L0 transition 30 microseconds, see Paragraph 34), transmit a subsequent power management entry (see Fig. Step 203). 

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Lindsay’s DMA event timer into Wang’s timeout mechanism.

The suggestion/motivation for doing so would have been to experiment with a simple timer when a traffic condition is difficult to ascertain.

Still, Lindsay’s timer does not disclose expressly setting and expiring to at least 30 seconds.

As to claim 12, the modification teaches the computing system of claim 11, wherein the first power management request is an active state power management (ASPM) L1 entry request.  

As to claim 13, the modification teaches the computing system of claim 12, wherein the PCIe upstream switch port is in an ASPM LO power management state prior to receiving the ASPM L1 entry request (ASPM low power state entrance, see Paragraph 26).  

As to claim 14, the modification teaches the computing system of claim 11, wherein the power management entry request is transmitted from the upstream switch port of a Thunderbolt device across a converged input/output link (see Wang Fig. 8).  

As to claim 15, the modification teaches the computing system of claim 11, wherein the power management entry request is transmitted to a Thunderbolt device at an integrated Thunderbolt host controller integrated with the downstream port (see Wang Fig. 8).  

As to claim 16, the modification teaches the computing system of claim 15, wherein the power management entry request is transmitted across a Thunderbolt PHY Interface (physical, see Wang Paragraph 51) for a PCIe (TBT PIPE) link.  

As to claim 17, the modification teaches the computing system of claim 11, wherein the power management entry request comprises a PM_Active_StateRequest_L1 data link layer packet (DLLP) (DLLPs, see Wang Paragraph 30).  

As to claim 18, the modification teaches the computing system of claim 11, wherein the negative acknowledgement message comprises a PM_Active_State_Nack transaction layer packet (TLP) (TLPs, see Wang Paragraph 30).  

As to claim 19, the modification teaches the computing system of claim 11, wherein the acknowledgement message comprises a PM_Enter_Ack packet (Note, merely part of Thunderbolt handshaking protocol).  

As to claim 20, the modification teaches the computing system of claim 11, wherein ignoring any power management entry requests received from the upstream switch port comprises dropping one or more PM_Active_StateRequest_L1 (Note, merely part of Thunderbolt handshaking protocol) data link layer packets received while the 20 microseconds (20 microseconds, see Paragraph 5) is counting down to zero.


As to claims 1-10 and 21-25, they are directed to a method/program to implement the device as set forth in claims 11-20.  Therefore, they are rejected on the same basis as set forth hereinabove.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183